



COURT OF APPEAL FOR ONTARIO

CITATION: Peciukaitis v. Forest Harbour Ratepayers
    Incorporated, 2014 ONCA 200

DATE: 20140317

DOCKET: C57015

Feldman, Lauwers and Strathy JJ.A.

BETWEEN

Colleen Peciukaitis

Appellant (Plaintiff)

and

Forest Harbour Ratepayers Incorporated

Respondent (Respondent)

Colleen Peciukaitis, appearing in person

Kurt K. Pereira, for the respondent

Heard: March 12, 2014

On appeal from the order of Justice John R. McCarthy of
    the Superior Court of Justice, dated April 12, 2013.

ENDORSEMENT

[1]

The appellant appeals the decision of McCarthy J. dated April 12, 2013
    where he dismissed her motion for a fair trial as non-justiciable, and struck
    her statement of claim as an abuse of process.

[2]

The action was an attempt to re-litigate a boundary dispute claim that
    was resolved by minutes of settlement and the exchange of mutual releases in
    2006. The appellants effort to subsequently reopen the claim in 2006 was
    dismissed by MacKinnon J. and that decision was upheld by the Divisional Court
    in 2007 OJ 1272.

[3]

We see no error in the decision of McCarthy J. The appeal is dismissed
    with costs fixed at $2000 inclusive of disbursements and HST.

K. Feldman J.A.

P. Lauwers J.A.

G.R. Strathy J.A.


